Case 1:16-cv-05263-AKH Document 344-1 Filed 12/10/18 Page 1 of 2




        EXHIBIT
          A
                                       Case 1:16-cv-05263-AKH Document 344-1 Filed 12/10/18 Page 2 of 2
Basis for Finding Antitrust Conspiracy Plausible in SIBOR II            Paragraphs     Location of                    Changes from SAC to TAC
                                                                         from SAC     Paragraphs in
"As I noted in SIBOR I, as a basis for finding the conspiracy           Relied Upon       TAC
allegations plausible against the Panel Members, various                    ¶ 10           ¶ 10       The language at the beginning of ¶ 10 changes from, "[t]his
governmental “investigations and findings, while not direct or                                        conspiracy involved at least 133 traders employed by
conclusive proof that a conspiracy existed, provide circumstantial                                    Defendants and spanned multiple years, from 2007 to 2011",
evidence from which an inference of coordinated conduct may be                                        to "[t]his conspiracy involved at least 133 traders employed by
shown.” SIBOR II , at *3.                                                                             various banks, including Defendants, and spanned multiple
                                                                                                      years, from 2007 to 2011." The rest of the paragraph is
                                                                                                      unchanged.
"The plausibility of the conspiracy allegations is further buttressed
by various regulatory settlements referenced in the SAC, which give        ¶¶ 9-16       ¶¶ 9-16      The language at the beginning of ¶ 10 changes from, "[t]his
context to the manipulations alleged to have occurred here." SIBOR       ¶¶ 199-207    ¶¶ 167-175     conspiracy involved at least 133 traders employed by
II , at *3.                                                                                           Defendants and spanned multiple years, from 2007 to 2011",
                                                                                                      to "[t]his conspiracy involved at least 133 traders employed by
                                                                                                      various banks, including Defendants, and spanned multiple
                                                                                                      years, from 2007 to 2011."
                                                                                                      The charts in ¶¶ 12, 170 omit dismissed Defendants.
                                                                                                      The rest of the paragraphs are unchanged.

 "I hold also that the allegations of a trader-based conspiracy are
plausible. While the derivative positions of Panel Members may           Ex. E at 1     Ex. E at 1    The exhibits relied upon remain unchanged.
differ on a given day, a subset of the Panel may benefit from a          Ex. A at 4     Ex. A at 4
given manipulation, and the remainder may wait for their winning         Ex. C at 2     Ex. C at 2
day to come, being privy to the knowledge of where the rates are
heading. In such a conspiracy, where Panel Members communicate
with one another, they can plan their trades around the anticipated
rates, buying when low, selling when high, and circumventing the
market risk confronting those not privy to foreshadowed rates. A
trader-based conspiracy does not preclude the possibility of inter-
bank communication, and, to the contrary, while traders may have
been motivated by their own profits, they could not accomplish
their goals to the extent desired without colluding with traders at
other banks.
"The scale and breadth of the alleged conspiracy further supports
the conclusion that it included inter-bank communications." SIBOR
II , at *4.
